Title: John Nicholas to Thomas Jefferson, 25 November 1819
From: Nicholas, John
To: Jefferson, Thomas


					
						Dear Sir,
						
							Novr 25th 1819—
						
					
					I thank you for your frank & kind answer to my former letter & request.—That “sweetning ingredient to the remaining dregs of life—the peace & good will of all your fellow citizens”—as you thus most beautifully express it, & seem to wish for; is what you are entitled to in your own peaceful retreat & declining years; particularly under so benevolent a tender of the olive branch, on your own part, to “those who differ from you,” on closing so long a life.
					There are, indeed, differences of opinion, on most subjects, it must be owned, inseperable from the various structure & formation of different minds, which no honest conscience can alter, control, or make bend to any “circumstances,” or inclinations even. These, however, ought to be exercised with a due regard to all the moral principles of truth, justice, & discretion, at all times & on all occasions.
					That particular details on most subjects, are liable to obliteration in a decaying memory, is very easily conceived by one who experiences, as I do, the strong effects of the same human frailty. I lament it the more in you on this occasion, on one particular account; viz. the treasonable correspondence alluded to in my Memorial, & the attempt made by Arnold to induce me by two long & ingenious letters to abandon our patriot cause, as he had done, & join the enemy; which letters I sent to you, & you directed me to hold no corrispondence with him. These letters were afterwards sent to General Nelson, & in the hurry & long separation of our different movements, were unfortunately lost to me.
					There were several publications in the Virginia Gazette & Enquirer on these heads about Sepr or Octor 1805, which would probably refresh your memory. Could you obtain those files, & write me again by Mail to Richmond on these particular heads, I should esteem it a great favor.
					Wishing you all that peace & good will you Seem to wish for from others in your latter days, & a happy & tranquil termination to a long life; believe me, Dear Sir, respectfully,
					
						Your most obedient humble Servt
						
							John Nicholas
						
					
				